DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendment
Claims 1-15 were previously pending and subject to the non-final action filed on 10/29/2011. In the response filed on 01/28/2022, claims 1-10 and 14-15 were amended. Therefore, claims 1-15 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 7, filed 01/28/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.

Applicant’s arguments, see page 7, filed 01/28/2022, with respect to the claim interpretation of 112(f) have been fully considered and are persuasive.  The 112(f) of claims 1-13 and 15 has been withdrawn.
Applicant’s arguments, see pages 7-8 filed 01/28/2022, with respect to claims 1-15 under 35 U.S.C. 103 have been considered but they are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Examiner Notes
A created document is on the basis of acquiring one or more stored documents. For example creating the document by reading, adding to or commenting on a stored document and saving the result as new document version.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US PGPUB: 20090006408, hereinafter “Fujikawa”) in view of Ueda (US PGPUB: 20090138648, hereinafter “Ueda”) in view of Kunitake (US PGPUB: 20080243831, hereinafter “Kunitake”).
Regarding independent claim 1, Fujikawa teaches: An information processing device comprising: 
a processor programmed to transmit, using a communication interface, acquisition information to a target, the acquisition information being information enabling acquisition of one or more stored documents that are documents stored in a specific area; (Fujikawa − [0005] Client apparatus 102 authenticate a user based on user ID and password. Authenticate user information is used to check the access right for viewing document browsing view illustrated in Fig. 7. [0084] the document management apparatus 101 and client apparatus (terminal) 102 are connected via a network 103.  [0155-0160] A display area 702 display a list of documents and document information managed by the document management apparatus 101. A user may check-out a document when button 709 is selected (activated). Documents and documents information are stored in the document information storage unit 301 illustrated in Fig. 3. Fig. 8, is a viewing showing document information details (acquisition information) of a specific document.)
transmit, using the communication interface, storage information to the target on a basis of the one or more stored documents being acquired using the acquisition information, (Fujikawa − [0005] Client apparatus 102 authenticate a user based on user ID and password. Authenticate user information is used to check the access right for viewing document browsing view illustrated in Fig. 7. [0084] the document management apparatus 101 and client apparatus (terminal) 102 are connected via a network 103.  [0155-0160] A display area 702 display a list of documents and document information managed by the document management apparatus 101. A user may check-out a document when button 709 is selected (activated). Documents and documents information are stored in the document information storage unit 301 illustrated in Fig. 3. Fig. 8, is a viewing showing document information details (acquisition information) of a specific document.)
the storage information being information enabling storage, in the specific area, of a created document that is a document created by the target; (Fujikawa − [0220-0226] FIG. 17 is a view showing an example of a check-in screen 1701 displayed on the CRT 409 of the client apparatus 102 in FIG. 1. The button 1709 activates check-in processing of registering the file designated in the document file information display area 1707 as a new version of the document. When the document check-in processing control unit 310 finishes the screen changes to a check-in completion screen 1801 in Fig. 18. Displaying the latest version ID 1805.)
automatically associate the created document stored in the specific area using the storage information with the one or more stored documents in response to the created document being stored in the specific area; 
Fujikawa does not explicitly teach: and cause information about the created document and information about the one or more stored documents to be displayed in an associated state.
However, Ueda teaches: and cause information about the created document and information about the one or more stored documents to be displayed in an associated state. (Ueda − [0049] FIG. 13 illustrates an example of the related document list screen displayed by the administrator receiving the notification by e-mail and clicking the URL designated by the e-mail. The related document name and the document states are displayed on the related document list screen. The document states are displayed at the document names of the documents associated as related documents.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa and Ueda as both invention relate to document management of plurality of documents. Fujikawa and Ueda each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Fujikawa does not explicitly teach: automatically associate the created document stored in the specific area using the storage information with the one or more stored documents in response to the created document being stored in the specific area; 
automatically associate the created document stored in the specific area using the storage information with the one or more stored documents in response to the created document being stored in the specific area; (Kunitake – [0006, 0031-0033] a derivative relationship database (DB) determines a relationship for document added to the management system. For example an parent-child relations between a created document and existing document stored as shown in Fig. 3. [0006] information of a derivation relationship in which a first document is a parent and a second document generated as a result of an operation performed with respect to the first document is a child and registers the information in a storage unit; [0031] As shown in FIG. 3, the ID-added document 300 is an electronic document including meta information 310 and document content 320. For example, when the document operating unit 200 performs an operation with respect to an ID-added document having a management ID "A" and a new ID-added document having a management ID "B" is acquired as a result of the operation, the management ID 312 in the meta information 310 of the latter document is "B" and the parent ID 314 of this document is "A." Such a parent-child relationship will be referred to as a "derivation relationship (of management IDs)." [0034] Here, in a case wherein an operation of initially registering an electronic document which has not be)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Regarding dependent claim 2, Fujikawa teaches: specific condition (paragraph [0270] acquisition conditions) but does not explicitly teach: wherein the processor associates the created document stored in the specific area with a stored document that satisfies a specific condition from among the one or more stored documents.
However, Ueda teaches: wherein the processor associates the created document stored in the specific area with a stored document that satisfies a specific condition from among the one or more stored documents. (Ueda − [0007] [0027] managing the state of access control to the data to be edited. document states "editable", "checking out", and "check-in standby" are provided as states of access control to documents)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Regarding dependent claim 3, Fujikawa teaches: wherein the specific condition is that the stored document was actually acquired by the target person. (Fujikawa − [0005] Client apparatus 102 authenticate a user based on user ID and password. Authenticate user information is used to check the access right for viewing document browsing view illustrated in Fig. 7. [0012] A check-out start date by associate user of the client apparatus. [0142] The check-out information 621 is managed in a table including, as items, a document ID 622, checked-out date 623, and checking-out user ID 624.)
Regarding dependent claim 4, Fujikawa teaches: wherein the specific condition is that the stored document satisfies a predetermined temporal parameter. (Fujikawa − [0005] Client apparatus 102 authenticate a user based on user ID and password. Authenticate user information is used to check the access right for viewing document browsing view illustrated in Fig. 7. [0012] A check-out start date by associate user of the client apparatus. [0142] The check-out information 621 is managed in a table including, as items, a document ID 622, checked-out date 623, and checking-out user ID 624.)
Regarding dependent claim 5, Fujikawa teaches: wherein the specific condition is that the stored document has a similarity with the created document within a predetermined range. (Fujikawa − [0157]  the document information display document name 704 and status 705 in the document browsing screen 701 in Fig. 7.)
Regarding dependent claim 6, Fujikawa teaches: wherein the specific condition is that a creator of the stored document matches the target of the created document. (Fujikawa −  [0005] Client apparatus 102 authenticate a user based on user ID and password. [0150-0151] The user information 641 is managed in a table including, as items, a user ID 642, user name 643, and mail address 644. user ID 615 and checking out user ID 624 with check in and check out document.)
Regarding dependent claim 7, Fujikawa teaches: wherein the specific condition is that the stored document designated in advance. (Fujikawa − [0110] Specifying an expected check-in date for the updated document.)
Regarding dependent claim 8, Fujikawa teaches: wherein the creation of the created document by the target is performed in response to a request from a requester who requests the creation of the created document, (Fujikawa − [0155-0160] A display area 702 display a list of documents and document information managed by the document management apparatus 101. A user may check-out a document when button 709 is selected (activated). Documents and documents information are stored in the document information storage unit 301 illustrated in Fig. 3. Fig. 8, is a viewing showing document information details (acquisition information) of a specific document.)
Fujikawa does not explicitly teach: and the one or more stored documents to be associated by the processor are designated by the requester.
However, Ueda teaches: and the one or more stored documents to be associated by the document associator are designated by the requester. (Ueda − [0007] [0027] managing the state of access control to the data to be edited. document states "editable", "checking out", and "check-in standby" are provided as states of access control to documents)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Regarding dependent claim 9, Fujikawa does not explicitly teach: wherein the one or more stored documents to be associated by the processor are designated by the target.
However, Ueda teaches: wherein the one or more stored documents to be associated by the processor are designated by the target. (Ueda − [0037] FIG. 5 illustrates an example in which the documents 1, 3, and 4 are selected as related documents by the administrator's addition operation.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Regarding dependent claim 10, Fujikawa teaches: wherein the processor is further programmed to, in a case in which a specific process is performed on one document of either the created document or the one or more stored documents associated with each other by the document associator, performs a process on the other document or documents. (Fujikawa − [0155-0160] A display area 702 display a list of documents and document information managed by the document management apparatus 101. A user may check-out a document when button 709 is selected (activated). Documents and documents information are stored in the document information storage unit 301 illustrated in Fig. 3. Fig. 8, is a viewing showing document information details (acquisition information) of a specific document.)
Regarding dependent claim 11, Fujikawa does not explicitly teach: wherein in a case in which the one document is deleted, the processor performs a display process indicating that the other document or documents are associated.
However, Ueda teaches: wherein in a case in which the one document is deleted, the processor performs a display process indicating that the other document or documents are associated. (Ueda – [0037] If there is a document that the administrator desires to delete from the documents displayed on the related document display area 44, the administrator selects the document name in the related document display area 44 and then presses a deletion button 43.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
Regarding dependent claim 13, Fujikawa does not explicitly teach: wherein in a case in which the one document is deleted, the processor performs a display process indicating that the other document or documents are associated.
However, Ueda teaches: wherein in a case in which the one document is deleted, the processor protects the other document or documents. (Ueda − [0007] [0027] managing the state of access control to the data to be edited. document states "editable", "checking out", and "check-in standby" are provided as states of access control to documents)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda and Kunitake as both invention relate to document management of plurality of documents. Fujikawa, Ueda and Kunitake each teach revision control of documents stored in a document management system. The motivation to combine the teaching of Ueda and Kunitake provides the Fujikawa with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success.
stored documents with a reasonable expectation of success.
Regarding independent claims 14 and 15
Claim 14 is directed to non-transitory computer readable medium and Claim 15 is directed to a device. Both of these claims have similar/same technical features/limitations as Claim 1 and the claims are rejected under the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Ueda in view of Kunitake as applied to claims 1-12 and 13-14 above, and further in view of Grack (US PAT: 7958094, hereinafter “Grack”).
Regarding dependent claim 12, Fujikawa does not explicitly teach: wherein in a case in which the one document is deleted, the processor deletes the other document or documents.
However, Grack teaches: wherein in a case in which the one document is deleted, the processor deletes the other document or documents. (Grack – [Col. 7, lines 15-20] Fig. 5, If at decisional step 314 one or more documents remain undeleted, the process continues along the NO branch to step 318, where a deletion process is initiated on the remaining document(s).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Fujikawa, Ueda, Kunitake and Grack as each invention relate to document management of plurality of documents. The motivation to combine the teaching of Grack provides the Fujikawa, Ueda, Kunitake with the ability correlate multiple documents for understanding relationship between a pluralities of stored documents with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177